One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
Mr President, thank you for letting me speak again. In view of what has been said here now, at very short notice, I would urge you to look again at that matter of voting at the next session on 5 and 6 May.
It is quite likely that most of the MEPs from the UK will not be present. It is our general election on 6 May. The whole country will not be here. You are going to discuss things which will not represent the United Kingdom. I urge you to perhaps look at 4 May - bring it back a few days - because, if you deny that vote, you are going to deny the United Kingdom a chance to oppose or support measures ...
(The President cut off the speaker)
If I may give you my answer: I will take what you have said very seriously. We have two days: 5 and 6 May. We will decide how to proceed with the votes scheduled for 5 and 6 May, and how to divide them.
Before we begin, I would like to make an announcement. As we all know, Rule 150 of the Rules of Procedure allows for one-minute speeches. Experience shows that we receive over two times more requests to speak than we can accept in view of the time available. The disappointment expressed by Members who were waiting for the opportunity to speak, and then did not have the opportunity, is inevitable. In order to avoid further uncertainty and disappointment, I am going to apply the following procedure in future for the one-minute speeches. Pursuant to Rule 150 of the Rules of Procedure, a list will be drawn up of 30 speakers, who will be chosen selectively so as to maintain a representative political and geographical balance. Priority will be given to Members who did not have the opportunity to make a one-minute speech at the two previous part-sessions. All Members who have requested the opportunity to speak will be told in advance if they have been chosen or not. Members chosen to speak will be expected to be present in the Chamber at the time when it is their turn to speak.
(PL) Mr President, I would like to draw attention to the question of genetically modified food. The European Commission is working on a proposal to change EU law, to give Member States greater freedom in deciding if they want to allow genetically modified organisms, because at the present time under EU law, it is not possible to introduce a ban on GMOs in Member States.
The European Commission is soon to propose that Member States be able to decide individually on the cultivation of genetically modified plants. However, decisions on the importation and processing of GMO seeds would still be made at EU level. In view of this, we should consider whether a special label should be introduced for GMO-free products. Such labelling should be clear and universally recognisable, so that European consumers will know the product they are buying has not been produced from animals fed with genetically modified feed. We should, therefore, think about a specific design of label.
Mr President, may I remind this House that one year ago, Communist abuses were met by a popular revolt in the Republic of Moldova. The protests brought to power a pro-European coalition and, one year on, the new government proved its European stance. The Moldovan Government needs immediate support from the EU, and there are three ways in which European support can help Moldova: quick financial assistance, abolishing of visas and the conclusion of an association agreement.
I also have to mention here the case of Ernest Vardanian, a journalist arrested, held incommunicado and indicted for high treason by the so-called authorities in Transnistria. It is a serious human rights violation. I am asking the High Representative for Foreign Affairs and the EU Head of Delegation to Moldova to act urgently for the immediate release of the detained journalist.
(SK) Mr President, Secretary General, Commissioner, I should now deliver the speech I have prepared, but there have been some exceptional circumstances. We all know that meteorological conditions do not favour us all meeting here in Strasbourg without difficulties. This has caused many fellow Members and officials a lot of stress and anxiety.
I would like to take this opportunity to thank you, Mr President, and also the General Secretariat under the leadership of Klaus Welle, for leaving nothing to chance and providing us with the best possible working conditions.
From the first days of the aviation problem, Parliament set to work on the reorganisation of transport to Strasbourg, and I would therefore also like to offer sincere thanks on behalf of those who cannot be here today. Thank you very much.
(DE) Mr President, I tried to attract your attention earlier when you were talking about the new rules for the one-minute speeches. Coming from Poland as you do, you will know what it means to have different classes of people and parliamentarians. I would, however, ask that the people in the back rows also be taken into account in connection with points of order.
I have some specific questions. Firstly, can you please clarify for me what you said earlier, namely whether, by the next two part-sessions, you mean the next two Strasbourg part sessions or whether you are also including Brussels in that?
Secondly, what will you do if - as has just happened - Members are not here for whatever reason, even though they have requested the floor? Will there perhaps be another few minutes of catch-the-eye?
Thirdly, in line with this new efficiency - which is to be welcomed - could you please make a start right away today by reading out the names of the 30 speakers you intend to give the floor to today?
Thank you for your remark. Application of the new rules will begin with the meeting in Brussels. The part-session in Brussels will be the first one held under the new rules.
(DE) Mr President, the problem of stray dogs in Romania has become topical once again as a result of the planned lifting of the ban on killing these dogs that has been in place since 15 January 2008. I am pleased that Romania has again refrained from implementing these plans. However, the alternative that has now been chosen, namely to place dogs in mass animal shelters, is not the solution either. The only sensible thing to do is to implement a castration programme. Romania has refused to do this, however. When it comes to this matter - like any animal protection matters - the European Union really should do something - and not before time.
Mr President, that was my one-minute speech. I wanted to use the remaining time to explain once again what it was I wanted to say earlier.
(RO) Mr President, when Simon Kuznets, the man who created the concept of 'gross national product', recognised how difficult it can be to measure a nation's well-being, based only on the size of its national income, I do not think he imagined that it would take three quarters of a century before five Nobel prize winners would work on a set of proposals for providing a more accurate assessment of economic performance and social product than that offered by GDP. This macro-economic indicator ignores the quality of products, fails to measure sustainable economic growth, and excludes other factors such as subsistence and suburban economies, household work and voluntary work.
Based on the outcome of the work carried out by this committee, summarised in the Stiglitz report, a proposal has been drafted for improving the national statistics system, defining the quality of life more accurately and including sustainable development in the calculation of the economic and social progress index.
In this context, I believe that we must have a coordinated system across the whole of the European Union for measuring quality of life, the extent to which economic growth can be sustained and, last but not least, social disparities. This step would signal that we have learnt the lesson from the recession which is having such a major impact on us.
(ES) Madam President, last week, a court ruled that the closure of the Basque language newspaper Egunkaria, which I spoke about here a few weeks ago, was an unjust, illegal and arbitrary act.
The ruling states that neither the Spanish Constitution nor the Criminal Code allows a newspaper to be closed down, and that the whole charge was built on the premise that defending Basque culture means collaborating with ETA, which is absurd. It says that the people charged are completely innocent, that they do not belong to ETA, and that the newspaper has not funded ETA, nor has ETA funded the newspaper. The ruling also states that the detainees were held incommunicado, with insufficient judicial controls, which gives credibility to the claims of ill treatment and torture made by the detainees.
I would therefore like to make two requests: I would like us to take note of the consequences that demagogy and the manipulation of feelings and emergency legislation have in a democracy, and of the fact that in Spain, the main elements of the media and the main parties accused all of us who opposed this injustice of collaborating with ETA. I would also like us to work together to ensure that justice is done for these victims and that the case is closed fairly.
(EL) Madam President, last February, the European Commission report edited by Reuter and Trautmann on global illicit drug markets from 1998 onwards was presented to the European Parliament. This report is a valuable database and its conclusions corroborate certain evaluations made to date about the ineffectiveness of drugs policies in the European Union and at global level.
The basic conclusion is that current policies have failed in their main objective, namely, to reduce the demand for and supply of illicit substances, and are a key factor in exacerbating the harm to individual users, their environment, the economy and society.
In 2004, the European Parliament approved a package of recommendations, such as the Catania report. We are therefore calling for this issue to be revisited, within a broader framework, so that no harm comes to users.
(PL) Madam President, my nation has been hit by a great tragedy. The President, the head of the Central Bank and military leaders have been killed. The funeral of the President and his wife was held yesterday. I would like to express my thanks for the expressions of solidarity which have been received from very many Member States of the European Union. The concept of European solidarity has proved itself, and this is, for us Poles, something very important. The Presidents of the Czech Republic, Slovakia, Hungary, Germany, Lithuania, Latvia, Romania and Slovenia and the Prime Minister of Estonia attended the funeral. I regret that the head of the Council and the President of the European Commission were not there. They could not come, but the Prime Ministers of Azerbaijan, Armenia and Georgia did come, for example, and they had a longer journey. I would like to thank everyone who was there for these expressions of solidarity.
(DE) Madam President, please allow me, in one minute, to make a few comments with regard to Serbia. Serbia's ambitions to join the EU seem to be putting wind in the country's sails. In any case, the country formally apologised recently for the genocide in Srebrenica - that is certainly not something that can be said about the controversial candidate country Turkey, where there is the threat of sanctions if a country merely debates the issue of the Armenian genocide.
The interpretation of the Copenhagen criteria is, in my view, arbitrary, if Belgrade is accused of a lack of cooperation with the International War Crimes Tribunal in The Hague but the human rights violations by Ankara are considered unimportant.
However, it is nothing new for the European Union to apply double standards. In Bosnia, several ethnic groups are to be thrust into one multicultural state, whereas in Kosovo, it is suddenly legitimate for one ethnic group to split away from an existing state.
In contrast to Turkey, Serbia is historically, spiritually and culturally part of Europe and a key state for the security of the Balkans. Of course, we must not repeat the mistakes made in connection with the rushed accession of Bulgaria and Romania. All accession criteria must definitely be met, but Serbia is a European country and should become part of the Union.
(EL) Madam President, the recent dismantling of an important terrorist cell in Greece reminds us that violence and the threat to democratic institutions have no borders and are undiscriminating.
It is important to remember that the current economic crisis and the pessimism that it engenders in citizens feeds aggression and produces violence. No one disagrees that violence is reprehensible, whatever form it takes and wherever it originates. However, what we need to agree and put greater emphasis on is the importance of prevention rather than cure. That is why we need to put issues relating to SWIFT, the PNR and the strengthening of Europol and Eurojust higher up on the agenda.
Having said which, it is vital that we correct the chronic social pathogenies that give birth to violence. We need to strike at poverty and unemployment. There is no longer any margin for inaction. Last time the leaders of Europe backed away from the social challenges of difficult economic times, this continent sank into the depths of hatred and totalitarianism.
(DE) Madam President, ladies and gentlemen, I would like to draw the attention of the European Commission and of this House to the worrying developments with regard to the prices of raw materials. Duisburg, home of the largest steelworks in Europe, is in my constituency. Here, and in the other steel-producing locations in the EU, the employees are very concerned about their jobs because the three large suppliers of iron ore are forcing price increases of 100% on the steel industry. In future, the price of ore is to be traded on the London Metal Exchange instead of price security being ensured, as was previously the case, by means of long-term supply contracts. The workforce and its trade unions fear that this will result in an extreme rise in the price of the base material, steel. This comes at a time when the potential areas for savings by means of cost-cutting programmes and reductions in the workforce, particularly after the most recent restructuring in the steel industry, have been completely exhausted. In order to draw attention to this situation, works councils and Germany's Industrial Union of Metalworkers have directed an appeal on behalf of Duisburg to Chancellor Merkel and to President Barroso. I would ask the Commission to respond to this appeal.
Madam President, travellers whose holiday plans have been ruined by the volcanic ash face confusion over insurance.
Although airlines will refund or rebook flights under the Air Passenger Rights Directive, many passengers face the cost of hotel rooms and car hire and perhaps alternative flight arrangements, but some travel insurance policies are expected to pay out for the losses.
There are others claiming that this is an act of God, but I would call on these companies to be pragmatic, to be reasonable and to reconsider that decision, bearing in mind that I, like many others, have numerous constituents who are at airports in various parts of the world, costing them money that they do not have.
I understand that the Package Travel Directive is being reviewed, and this must be done urgently.
In conclusion, it is essential that this travel directive ensures that there is a standard set of rules which applies to a situation of this kind. Even at this stage, I would ask the Commission to look at this.
(IT) Madam President, ladies and gentlemen, I should like to propose in this, the democratic heart of the European institutions, a brief overview of the ultimate impact that European interventions have on communities, regions and individuals.
I believe that we must decide whether to present a universalist and globalist vision or, instead, to preserve the contribution and the identity of each individual. I believe that the second option is preferable; it is a broad vision in which the more unique dimensions deriving from specific vocations and traditions also have their place and their dignity.
Let us consider, for example, the effects of the 2006 Services Directive, the so-called Bolkestein Directive, on the Italian bathing resort sector. I do not believe that we should sacrifice, for the sake of a supposedly more efficient global system, the culture and the tradition of hospitality that have always characterised local communities.
I believe that, economically speaking, small enterprises are the most genuine expression of the cultural identity of local communities and that they should therefore always be safeguarded.
(DE) Madam President, it is not easy these days to be a fervent pro-European. I would like, today, to mention the problem of Eurostat. It has turned out that Eurostat was much more aware of the real situation in Greece than it was generally thought to have been. There are reports of which only parts were published and which uncovered cases of fraud as long ago as 2002, and then, of course, there was the great report of 2008. However, it is totally unclear where the reports go, what the effects of these reports are, and who can be held responsible for them - in this instance, for not acting on them.
I would therefore like to suggest at this point that we deal constructively with Eurostat and not just with regard to the scandalous practices, which of course also existed in the past. Thus, my suggestion is that the Commission takes action here to ensure the independence of Eurostat and to provide citizens with the information that we so badly need in order to revolutionise our democracy.
(PT) Today, we are facing a natural disaster with unpredictable consequences. Science allows us to calculate the effect of the particles in the atmosphere on aircraft engines and avionic systems with reasonable precision. Science also allows us to calculate the movement of those particles in the atmosphere with a reasonable degree of precision. EU transport ministers are meeting today to decide how to deal with the air transport situation. The conclusions of this meeting should be based on scientific knowledge and the precautionary principle. The economy cannot take priority over people's safety. Europe must continue to act as a bastion of safety and quality of life. However, we expect swift, pragmatic solutions on alternative transport systems by land and sea.
Over the last year, we have been faced with a number of crises, natural disasters and an epidemic; in view of all that ...
(The President cut off the speaker)
(RO) Madam President, at the end of this year, the Third Postal Directive is due to come into force, which will completely deregulate this market. The repercussions of the economic and financial crisis are well known, including on the postal market.
The effects of the crisis have multiplied following the implementation of the directive in Member States where the postal market has been completely deregulated. In this sector, the level of redundancies and the reductions in the incomes of the remaining staff are higher than average. There has also been a decrease in the number of transactions, an increase in postal rates, not to mention depriving citizens living in locations and areas which are difficult to reach of access to a means of communication and a universal service.
I believe that the social consequences resulting from the implementation of this directive must be assessed. It is our duty to prevent the occurrence of social dumping. I urge the relevant European institutions to examine the option of applying a minimum 2-year moratorium to the deadlines envisaged for implementing this directive, with some variation in each of the remaining Member States.
(RO) I wish to speak to you today about the extremely delicate situation which a journalist called Ernest Vardanian finds himself in. He was arrested by Igor Smirnov's regime in the self-proclaimed Republic of Transnistria.
Ernest Vardanian is accused of high treason and espionage, which is not only absurd, but is completely laughable. Indeed, the journalist has been refused release on bail and is being kept in totally awful conditions. I would like to say that this action is used by the authorities in Tiraspol to intimidate Chişinău at a time when the new government which took office after last year's elections would like to move closer to the European Union and also resolve the Transnistrian conflict.
I am calling for the immediate, unconditional release of the journalist Ernest Vardanian, and I urge the authorities in the self-proclaimed Republic of Transnistria to make a move towards Chişinău in order to resolve the conflict there.
(PL) The financial and economic crisis has hit the poorest people the hardest. To meet their needs, the European Union has declared the year 2010 to be European Year for Combating Poverty and Social Exclusion. It is estimated that in Europe, over 40 million people live in poverty, and nearly 40 million more are threatened with poverty. It is particularly regrettable that a quarter of this number - 20 million - are children. The problems they have to face concern not only a lack of food, medical care and clothing but, above all, the absence of the prospect of an improvement in the situation and an escape from poverty. Providing a high level of education is the most important step which can help change this tragic situation. This need can be seen most clearly in small towns and rural areas which are a long way from academic centres. Therefore, I think a key solution for change is to increase funding for scholarship programmes for young people from poor backgrounds.
Mr President, I welcome the debate tomorrow on the air crisis because we need to remember that this has an impact not just on this Parliament, but on individuals and businesses across Europe. This is at a time when Europe, or most of Europe, is recovering from a deep recession. The UK, like many other countries - not all - is recovering from that recession, and that is due to the government intervening when the market failed and not standing on the sidelines as some would have us do.
There are many economic figures coming out in the UK in the next few weeks and I believe many of them will be positive. That is because the government has intervened. I think it is important for EU institutions also to intervene in difficult economic times. All the institutions of the EU should, in the future, make sure our budgets are aimed at helping individuals and businesses come through difficult economic times and to plan for the recovery.
(PT) The matter I am bringing before this plenary session today is the budgetary position of the various Member States. I am doing so now that the time for submitting the stability and growth programmes has ended. These programmes forecast the medium- and long-term positions of the various Member States. In the specific case of my own country, Portugal, the Commission has remarked that the programme submitted is a risky one. That is a worrying sign for the markets, but it was essentially a sign that it was looking at stability and the health of public accounts, when it is also important to look at the issue of growth. Again, here too, the figures submitted by my country are not satisfactory, and concern for issues such as simplification for businesses and the situation of tax competitiveness is, unfortunately, still lacking.
Madam President, it was actually two speeches back, but I would like to ask the gentleman over there who was advocating EU intervention how he thinks the EU should intervene against volcanic ash.
Supplementary questions using the blue card are not permitted during the one-minute speeches. Thus, it was not a point of order. Your fellow Member could perhaps answer your question on a one-to-one basis, but in any case not during the plenary debate.
(FR) Madam President, I would have liked you to bear in mind a male-female balance when giving the floor. You gave the floor to a man five times in a row.
Thank you very much. As you can imagine, as President of the High Level Group on Gender Equality and Diversity, equality is very important to me. We have a list of speakers and we did try to make it balanced. Who gets the opportunity to speak during the debate is, of course, also dependent on who is actually present.
That concludes this item.